PER CURIAM.
[¶ 1] Barbara and Donald Costantino appeal from a judgment of the Superior Court (York County, Fritzsche, J.) granting Sandra Austin an enlargement of time to complete a settlement agreement. Because a final judgment must “adjudicate the respective rights, duties, and liabilities of the various parties,” Murphy v. Maddaus, 2002 ME 24, ¶ 12, 789 A.2d 1281, 1284 (internal quotations omitted), there has been no final judgment, and we dismiss the Costantinos’ appeal as interlocutory.
The entry is:
Appeal dismissed.